ON MOTION FOR REHEARING OR CLARIFICATION
PER CURIAM.
We grant the State of Florida’s motion for rehearing, withdraw our former opinion of May 29, 2013, and substitute the following in its place.
ON REMAND FROM THE SUPREME COURT OF FLORIDA
This matter is before us on remand from the Supreme Court of Florida following its decision in Leggett v. State, 103 So.3d 131 (Fla.2012), quashing our decision in Leggett v. State, 34 So.3d 51 (Fla. 3d DCA 2010). In compliance with the Florida Supreme Court’s mandate, we grant Carl Leggett, Jr.’s petition for writ of habeas corpus and remand with directions that Leggett’s conviction for second degree murder be reversed and a new trial granted, following the holdings set forth in State v. Montgomery, 39 So.3d 252 (Fla.2010).
Petition granted; reversed and remanded for new trial.